                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       HOT SPRINGS DIVISION


CHEVON THOMPSON,
Individually and on Behalf of all Others
Similarly Situated                                                                      PLAINTIFF


v.                                         Case No. 6:17-cv-6055


SPA CITY STEAKS, INC. d/b/a
COLTON’S STEAKHOUSE AND GRILL                                                        DEFENDANT

                                               ORDER

           Before the Court is Defendant’s Motion for Reconsideration. (ECF No. 55). Plaintiff has

not responded to the motion and the time to do so has passed. 1 The Court finds this matter ripe

for consideration.

                                           BACKGROUND

           On June 30, 2017, Plaintiff—a former server at a Colton’s Steak House and Grill restaurant

in Hot Springs, Arkansas—filed a collective action complaint, individually and on behalf of all

others similarly situated. In the Complaint, Plaintiff alleges that Defendant operated an unlawful

tip-pooling arrangement and failed to pay her at least the minimum wage for hours she worked

performing non-tipped duties, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq., and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201 et seq. ECF No.

1. On August 8, 2017, Plaintiff Thompson moved for conditional certification of her FLSA claims

as a collective action pursuant to 29 U.S.C. § 216(b). (ECF No. 9). The Court granted conditional

certification of the collective action on November 7, 2017, authorizing distribution of notice of



1
    See Local Rule 7.2.
this litigation to other potential members of the collective action. (ECF No. 19). The notice

informed potential plaintiffs that they “may be required to provide information, sit for depositions,

and testify in court.” (ECF No. 9-1). Sixteen individuals have filed consents to join as additional

opt-in plaintiffs. See (ECF Nos. 20, 22-31).

        Defendant noticed all fifteen available opt-in plaintiffs to appear for depositions.2

However, only six opt-in plaintiffs appeared and were deposed. On May 25, 2018, Defendant filed

its Motion to Dismiss Party (ECF No. 38), arguing that the Court should dismiss the ten opt-in

plaintiffs who failed to appear for properly noticed depositions.

         On June 18, 2018, the Court entered an order (ECF No. 54) denying Defendant’s motion

because Defendant failed to comply with Federal Rule of Civil Procedure 30(a)(2). On June 26,

2018, Defendant filed the instant Motion for Reconsideration (ECF No. 55), arguing that the Court

should reconsider its order to correct manifest errors of fact. 3 Specifically, Defendant argues that

the Court failed to consider that the parties had stipulated to depose nine opt-in plaintiffs.

                                                DISCUSSION

        The Federal Rules of Civil Procedure do not account for “motions to reconsider.”

However, the Eighth Circuit instructs that “motions to reconsider are ‘nothing more than Rule

60(b) motion[s] when directed at non-final orders.’” Nelson v. Am. Home Assur. Co., 702 F.3d

1038, 1043 (8th Cir. 2012) (quoting Elder–Keep v. Aksamit, 460 F.3d 979, 984 (8th Cir. 2006)).

Defendant made its motion to reconsider pursuant to Federal Rule of Civil Procedure 59(e), which

allows for altering or amending judgments. However, the instant motion is directed at a non-final

order. See (ECF No. 54). Thus, the Court will consider Defendant’s motion to reconsider as it



2
 One opt-in plaintiff was incarcerated when Defendant was conducting discovery.
3
 A more detailed factual background can be found in the Court’s order denying Defendant’s Motion to Dismiss Party.
(ECF No. 38).

                                                        2
would a Rule 60(b) motion.

       Federal Rule of Civil Procedure 60(b) allows a district court to relieve a party from a

judgment on the narrow grounds of mistake, inadvertence, surprise, excusable neglect, newly

discovered evidence, voidness, or “any other reason justifying relief from the operation of the

judgment.” Fed. R. Civ. P. 60(b). The purpose of Rule 60(b) relief is not to give parties an

opportunity to re-argue their case, and it should not be used as a substitute for a timely appeal.

Fox v. Brewer, 620 F.2d 177, 180 (8th Cir. 1980); Nichols v. United States, No. 4:00-cr-00022-

003-WRW, 2006 WL 3420303 (E.D. Ark. Nov. 28, 2006). A motion brought under any provision

of Rule 60(b) must be brought “within a reasonable time.” Fed. R. Civ. P. 60(c)(1). What

constitutes “a reasonable time” depends on the circumstances surrounding the motion. Middleton

v. McDonald, 388 F.3d 614, 617 (8th Cir. 2004).

       As stated above, Defendant seeks reconsideration of the Court’s order denying its Motion

to Dismiss Party. (ECF No. 38). The Court denied Defendant’s Motion to Dismiss Party (ECF

No. 38) because it found that Defendant failed to comply with Federal Rule of Civil Procedure

30(a)(2). Rule 30(a)(2) requires that, absent a stipulation between the parties, a party must obtain

leave of court prior to commencing any depositions in excess of the ten-deposition limit. Fed. R.

Civ. P. 30(a)(2). The parties did not stipulate to taking more than ten depositions, and Defendant

failed to obtain leave to take more than ten depositions. However, Defendant noticed and

attempted to depose all fifteen available opt-in plaintiffs.

       Defendant argues that the Court should reconsider its ruling to rectify a manifest error of

fact. Specifically, Defendant argues that the parties stipulated to depose nine opt-in plaintiffs.

Defendant was able to depose six opt-in plaintiffs. Three additional opt-in plaintiffs contacted




                                                  3
Defendant and scheduled depositions but failed to appear. Defendant argues that these three no-

show, opt-in plaintiffs should be dismissed as parties from this action.

       The Court finds that Defendant has not demonstrated sufficient cause to warrant

reconsideration. In its Motion to Dismiss Party (ECF No. 38), Defendant moved to dismiss all ten

of the opt-in plaintiffs who failed to appear for depositions. Now, for the first time, Defendant

argues that the Court should dismiss just the three opt-in plaintiffs who scheduled depositions but

failed to appear. A motion to reconsider is not a vehicle to argue points that could have originally

been put before the Court. See Fox, 620 F.2d at 180 (8th Cir. 1980) (holding a motion to reconsider

is not an opportunity to re-argue one’s case). Moreover, although the parties stipulated to deposing

nine opt-in plaintiffs, Defendant still violated Rule 30(a)(2) when it noticed and attempted to

depose fifteen opt-in plaintiffs. Therefore, the Court declines to reconsider its previous ruling

denying Defendant’s Motion to Dismiss Party. (ECF No. 38).

                                             CONCLUSION

       For the foregoing reasons, the Court finds that Defendant’s Motion for Reconsideration

(ECF No. 55) should be and hereby is DENIED.

       IT IS SO ORDERED, this 29th day of March, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 4
